DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 April 2020 and 02 March 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of the bottom module providing "at least a portion of a bottom surface of the action space", as recited in lines 3-4 of claim 4, and of the water storage part being "disposed at a top surface of the bottom module", as recited in lines 6-7 of claim 4, must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claims  objected to because of the following informalities:  
In claim 1, l.  
In claim 14, lines 2-3 recite “knee care part disposed to correspond to a user’s knee” and is suggested to be changed to --knee care part adapted to be disposed to correspond to a user’s knee-- to avoid claiming the human body.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of "a thermoelectric module to create a low or high temperature environment" as recited in lines 2-3 of claim 3. 
The limitation of “a water storage part … to collect water” as recited in lines 6-7 of claim 4.
The limitation of “an upper module that is relatively movable with respect to the main body” as recited in lines 3-4 of claim 9.
The limitation of "a water supply device ... to receive water" as recited in lines 5-6 of claim 9.
The limitation of “an action space adjustment module configured to adjust a volume of the action space” as recited in lines 2-3 of claim 13.
The limitation of “an upper module configured to adjust a vertical size of the action space” as recited in lines 6-7 of claim 13.
The limitation of “a side module configured to adjust a front and rear size of the action space” as recited in lines 8-9 of claim 13.
The limitation of “a knee care part disposed to correspond to a user’s knee” as recited in lines 2-3 of claim 14.
The limitation of “an action space adjustment module, which opens an inlet for inserting the user’s leg” as recited in lines 5-6 of claim 20.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 5 recites “which one surface is exposed” and it is unclear if the surface is related to the action space or the contact pad recited in line 5 of claim 1.
Regarding claim 3, lines 1-3 recite “an other surface of the contact part corresponds to a thermoelectric module”. The structural relationship between the thermoelectric electric and the leg care apparatus is unclear. The terms "low or high temperature" in line 3 are relative terms which render the claim indefinite. The terms "low or high temperatur are not defined by the claim, the specification does not 
Regarding claim 4, line 4 recites “components”. The structural relationship between the components and the leg care apparatus is unclear. Line 5 recites “accommodated therein” and it is unclear what location “therein” refers to. 
Regarding claim 6, the terms "room-", recited in line 3, and “high-temperature”, recited in line 5 and lines 5-6, are relative terms which render the claim indefinite. The terms "room- and “high-temperature” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   
Regarding claim 13, lines 8-9 recite “adjust a front and rear size of the action space” and it is unclear what the size dimensions of the front and rear sizes are such that the front and rear sizes may be adjusted.
Regarding claim 14, line 2 recites “a knee care part disposed” and it is unclear where said knee care part is disposed in relation to the leg care apparatus.
Regarding claim 18, lines 1-2 recite the limitation of “the contact part” which lacks antecedent basis.
Regarding claim 19, lines 1-2 recite the limitation of “the contact part” which lacks antecedent basis.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onari et al. (2020/0069515 A1).
Regarding claim 1, in figure 12 Onari teaches a leg care apparatus (water tank 1) comprising: a main body (water tank main body 1A) configured to provide an action space to accommodate a leg (the main body 1A interior provides an action space for the leg of the user, see para. [0162]); and atomizers (microbubble generating devices 2) configured to provide mist to the action space and a contact pad (bottom surface 11) of which one surface (top surface of contact pad 11, see fig. 12) is exposed to an inner surface of the action space so as to care of the leg placed in the action space (atomizers 2 provide a mist to the action space to target the leg of the user, see para. [0010], and the contact pad 11 is on an inner surface of the action space with the leg being placed on the contact pad 11, see fig. 12 and paras. [0164]-[0165]).
Regarding claim 2, in figure 12 Onari discloses that the contact pad 11 is disposed on the inner surface of the action space to correspond to a sole (the contact pad 11 is shown to correspond to the sole of the user’s leg, see fig. 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-6, 8-9, 11 are 13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (6,602,212 B1) in view of Onari et al. (2020/0069515 A1).
Regarding claim 1, in figures 1-4 Ahn discloses a leg care apparatus comprising: a main body (upper casing 10 and lower casing 20) configured to provide an action space to accommodate a leg (the main body 10/20 provides an action space, shown to be the interior area of the main body 10/20, that accommodates the leg of the user, see col. 5 lines 35-42); and jet heads 150 configured to provide a water jet to the action space and a contact pad (foot stool 70) of which one surface (upper surface of contact pad 70, see fig. 2) is exposed to an inner surface of the action space so as to care for the leg placed in the action space (the jet heads 150 provide a water jet to acupressure points along the leg, see fig. 2 and col. 5 lines 57-62, and the contact pad’s 70 upper surface is positioned so that it’s one surface is exposed to an inner surface of the action space to accommodate the leg of the user, see fig. 4 and col. 6 lines 32-33).
Ahn discloses jet heads 150 to provide a water jet to the leg of the user (see col. 5 lines 57-62), but lacks a detailed description of an atomizer configured to provide mist to the action space.
In figure 12 Onari teaches that atomizers (microbubble generating devices 2) are configured to provide mist to the action space so as to care of the leg placed in the action space (atomizers 2 provide a mist to the action space to target the leg of the 
Regarding claim 2, the modified Ahn device discloses that the contact pad is disposed on the inner surface of the action space to correspond to at least one point of a sole (the contact pad 70 is shown to correspond to the sole of the user’s leg, see figs. 2 and 4 and col. 6 lines 32-33 of Ahn).
Regarding claim 4, the modified Ahn device discloses a bottom module (lower casing 20, see fig. 2 of Ahn) which provides at least a portion of a bottom surface of the action space and in which components are accommodated therein (the lower casing 20 accommodates the bottom surface of the action space, shown to be at the bottom surface of a bottom jet means 100, and has components, such as a water vessel 130 and a pump 200, accommodated within the bottom module 20, see fig. 2 of Ahn); and a water storage part (water vessel 130, see fig. 2 of Ahn) disposed at a top surface of the bottom module to collect water (the water storage part 130 is shown to be disposed under the top surface of the bottom module 20 and collects water from a drain outlet 14, see col. 6 lines 33-39 of Ahn).
Regarding claim 5, the modified Ahn device discloses a bottom surface of the water storage part is gradually inclined downward from a front side to a rear side (a front side of a bottom surface of water storage part 130, starting at the right-most side of the water storage part 130, is shown to curve downwardly toward the flat bottom surface 
If in doubt that Ahn discloses that the bottom surface of the water storage part is gradually inclined downward from a front side to a rear side, in figure 14 Onari teaches that a front side, shown to be the left-most side at side surface 18, of a water storage part 1A, is shown to incline downwardly toward a flat rear side, shown to be the right-most side on bottom surface 11, of the water storage part 1A, see para. [0171]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Ahn water storage part’s bottom surface to be gradually inclined downward from a front side to a rear side as taught by Onari to more easily accommodate the lower limb of the user, see para. [0171] of Onari, and since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Regarding claims 6-8, the modified Ahn device discloses that the atomizer comprises a high-temperature atomizer configured to spray high-temperature mist and that the high-temperature atomizer is operated in a tank heating manner in which water stored in a tank (water vessel 130, see fig. 2 of Ahn) is heated (the atomizers 2 receive heated water such that atomizers 2 deliver a high-temperature mist to the leg of the user, see paras. [0139] and [0165] of Onari; and the water stored in the tank 130 is heated, see fig. 2 and col. 3 lines 6-9 and col. 9 lines 51-57 of Ahn).
Regarding claim 9, the modified Ahn device discloses an upper module (upper casing 10, see fig. 2 of Ahn) that is relatively movable with respect to the main body (the 
Regarding claim 11, the modified Ahn device discloses a blower (blower 191, see fig. 2 of Ahn) configured to generate an air current within the action space (the blower 191 supplies a hot air current to the leg of the user in the action space, see col. 7 lines 32-35 of Ahn).
Regarding claim 13, the modified Ahn device discloses an action space adjustment module (foot insertion hole sealing means 80, see figs. 1-2 of Ahn) configured to adjust a volume of the action space (the action space adjustment module .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Onari et al. as applied to claim 1 above, and further in view of Pflueger (2007/0226890 A1) and Friedson et al. (4,513,735 A).
Regarding claim 3, the modified Ahn device discloses everything as claimed including the contact part and the contact part upper surface (see fig. 4 and col. 6 lines 32-33 of Ahn) but lacks a detailed description of a thermoelectric module to create a low or high temperature environment.
In figures 2 and 5 Pflueger teaches a spa device uses a thermoelectric module 140 that creates a low or high temperature environment (the thermoelectric module 140 includes a Peltier device 162 that is actuated to create a hot high temperature environment and a cold low temperature environment, see para. [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Ahn contact part with a thermoelectric module as taught by Pflueger to provide localized heating and cooling to the leg of the user, see para. [0010] of Pflueger.


In figures 2-3 Friedson teaches that an other surface (bottom surface of contact part 11, see fig. 2) of the contact part 11 corresponds to the heating module 23/30, see fig. 3 and col. 4 lines 42-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Ahn contact part to have an other surface correspond to the thermoelectric module as taught by Friedson to prevent the user’s leg from directly contacting the thermoelectric module to avoid accidental injury of the user.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Onari et al. as applied to claim 6 above, and further in view of Pelkus et al. (2015/0297877 A1).
Regarding claim 7, the modified Ahn device discloses that the atomizer uses room-temperature water to supply fine water particles to the user (the atomizers 2 is capable of using water that is relatively room-temperature, as it is neither heated nor cooled, to supply fine water particles to the user, see paras. [0010] and [0164]-[0165] of Onari), but lacks a detailed description of the atomizer being configured to supply fine water particles by using ultrasonic waves.
In figure 10 Pelkus teaches that an atomizer 982 is configured to supply fine water particles by using ultrasonic waves (the atomizer 982 is an ultrasonic nebulizer that uses ultrasonic waves to supply mist, as fine water particles, to a leg of the user, see para. [0107]). It would have been obvious to one of ordinary skill in the art before .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Onari et al. as applied to claim 9 above, and further in view of Leung et al. (2003/0226201 A1).
Regarding claim 10, the modified Ahn device discloses everything as claimed, including the conduct pipe (see fig. 3 of Ahn), but lacks a detailed description of the conduct pipe being flexible.
In figure 3 Leung teaches that a conduct pipe 74 is flexible (the conduct pipe 74 is a flexible hose, see para. [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Ahn conduct pipe to be flexible as taught by Leung to allow the conduct pipe to deform to avoid accidental damage during movement of the leg care device, see para. [0029] of Leung.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Onari et al. as applied to claim 11 above, and further in view of Seably et al. (3,772,714 A).

In figures 3-4 Seably teaches a heating wire 25 configured to heat air blown from the blower 21, see col. 2 lines 59-66. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substituted the modified Ahn ceramic heater with a heating wire as taught by Seably since substitution of one known type of heater for another known type of heater obtains the predictable result of heating air blown from the blower and since it appears that the modified Ahn device would perform equally well when heating air blown from the blower.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Onari et al. as applied to claim 1 above, and further in view of Bak et al. (2019/0201280 A1).
Regarding claim 14, the modified Ahn device discloses everything as claimed including an upper module 10 to accommodate the leg, see fig. 2 and col. 5 lines 35-42 of Ahn, but lacks a detailed description of a knee care part disposed to correspond to a user's knee within the action space.
In figure 1 Bak teaches a knee care part 28 (shown as the upper air cell 28 contacting the sides of the knee of the user, see fig. 1) disposed to correspond to a user's knee within the action space (the knee care part 28 is shown to accommodate the user’s knee within the action space, see para. [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Ahn upper module with a knee care part disposed to .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn, Onari et al. and Bak as applied to claim 14 above, and further in view of Schaeffer et al. (2003/0156831 A1).
Regarding claim 15, the modified Ahn device discloses everything as claimed including the knee care part comprising a massage pad configured to press or release a peripheral portion of the knee, (the knee care part 28 is an air cell that is inflated to press a peripheral portion of the knee, see fig. 1 and para. [0077]), but lacks a detailed description of the knee care part comprising at least one light emitting element.
In figure 6 Schaeffer teaches that a main body 10 includes a knee care part 54 with a light emitting element (the knee care part 54 uses an infrared light emitting source to treat the knee, see para. [0053]-[0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Ahn knee care part with a light emitting element as taught by Schaeffer to remove body toxins within the leg of the user, see para. [0033] of Schaeffer.
Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (6,602,212 B1) in view of Onari et al. (2020/0069515 A1), Pflueger (2007/0226890 A1).
Regarding claim 16, in figures 1-4 Ahn discloses a method for controlling a leg care apparatus, the method comprising: adjusting a size of an action space to fit a user's leg accommodated in an action space (an upper casing 10 includes a foot 
Ahn discloses jet heads 150 to provide a water jet to the leg of the user (see col. 5 lines 57-62), but lacks a detailed description of supplying fine water particles to cover the user's leg.
In figure 12 Onari teaches that atomizers (microbubble generating devices 2) supplying fine water particles to cover the user’s leg (atomizers 2 provide a mist to the action space to target the leg of the user, see para. [0010] and paras. [0164]-[0165]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahn’s main body with atomizers providing mist to the action space as taught by Onari to improve the blood flow within the leg of the user, see paras. [0031]-[0032] of Onari.
	The modified Ahn method discloses a contact pad (foot stool 70, see fig. 2 of Ahn; the contact pad’s 70 is positioned to accommodate the sole of the user’s leg, see fig. 4 and col. 6 lines 32-33 of Ahn) and an operation panel which controls the temperature in the action space (the operation panel 90 includes switches 91-96 to control various components within the apparatus, including a heater switch 94 to adjust high-temperatures emitted from a blower 191 and a ceramic heater 192, see fig. 1 and col. 7 lines 21-24 of Ahn), but lacks a detailed description of controlling a temperature state of the contact pad for adjusting a contact temperature of a user's skin so as to care the user's leg.
In figures 2 and 5 Pflueger teaches a spa device that controls a temperature state of the contact pad for adjusting a contact temperature of a user's skin so as to 
Regarding claim 18, the modified Ahn method discloses that the contact part is controlled to be cooled so that a cold area is formed on an inner surface of the action space (the thermoelectric module 140 on the contact pad, the contact pad being taught by Ahn, is controlled to create a cold area on an inner surface of the action space corresponding to the foot of the user, see para. [0028] of Pflueger).
Regarding claim 19, the modified Ahn method discloses that the contact part corresponds to a user's sole (the contact part 70 corresponds to the sole of the user’s foot, see figs 2 and 4 and col. 6 lines 32-33 of Ahn).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn, Onari et al. and Pflueger as applied to claim 16 above, and further in view of Stout et al. (2019/0053978 A1).
Regarding claim 17, the modified Ahn device discloses that the fine water particles in the upper casing of the apparatus are heated (the fine water particles are 
In figure 5 Stout teaches that fine water particles for a spa device are heated by a hot air current (a blower 150 has a pre-heater that heats the air current blown from the blower 150, the air current from the blower 150 heating the fine water particles produced by an atomizer 135, see para. [0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Ahn upper casing with a preheater, blower and atomizer which supplies fine water particles heated by a hot air current as taught by Stout to provide an alternative massaging effect to the user, see para. [0021] of Stout.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 2012/0031205 A) in view of Petersime (2,108,268 A).
Regarding claim 20, in figures 1-4 Choi discloses a method for controlling a leg care apparatus, the method comprising: heating a contact pad (footplate 600) contacting a user's skin within an action space in which a user's leg is accommodated (the contact pad 600, which contacts the foot of the user within an action space created by a main body 100, is heated by a second heating element 500, see para. [0030]); and allowing an action space adjustment module (slide plate 200), which opens an inlet (leg insertion holes 202) for inserting the user's leg into the action space (the user actuates the action space adjustment module 200 to open an inlet that allows the user to insert their legs into the action space, see fig. 2 and para. [0026]).

In figure 2 Petersime teaches that an action space adjustment module 6 is openable after the contact pad 4 reaches a set temperature that is previously set (a bath device is set to a desired preset temperature and the user opens the action space adjustment module 6 of the bath device after the spa device reaches the desired preset temperature, the contact pad 4 reaching the desired temperature, see col. 4 lines 10-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Ahn method with the step of having the action space adjustment module as being openable after the contact pad reaches a set temperature that is previously set as taught by Petersime to keep the action space adjustment module closed to prevent heat from leaving the action space before the contact pad reaches a set temperature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schurtz (2,413,002 A) a spa with a timing device to lock and unlock a door.
Sato et al. (2007/0226895 A1) is cited to show shower bathing chair with a knee care part.
Kane et al. (2008/0132976 A1) is cited to show a thermoelectric module for a contact pad.
Yamakazi (2016/0302548 A1) is cited to show a blower with a heating wire.
Chen et al. (2013/0160760 A1) is cited to show fine water particles being heated by hot air current.
Binversie (2020/0138665 A1) is cited to show a thermoelectric module for a contact pad.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785